DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 39 and 40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 8,544,232 to Wybo et al. (“Wybo”) in view of U.S. Publication No. 2004/0211144 to Stanchfield (“Stanchfield”). All reference numerals are with respect to Wybo unless otherwise noted.
Regarding claim 39, Wybo discloses floor panels comprising a plastic wear layer 21 and one or several plastic core layers 2, the plastic wear layer and the one or several plastic core layers comprising a plastic material (col 5, ln 58-62), wherein one plastic core layer of the one or several plastic core layers comprises several essentially vertical flexing grooves 44, the essentially vertical flexing grooves being formed at a rear side of the one plastic core layer, wherein said one or several plastic core layers comprise polyvinyl chloride and fillers (Wybo col 4, In 10-22 and col 11, In 20-31); and wherein the essentially vertical flexing grooves have a 
Wybo does not expressly disclose that said plastic wear layer comprises polyvinyl chloride or a vertical extension of 0.333T (i.e. about one third of the thickness of the core).
Stanchfield discloses a wear layer comprising a plastic material that is polyvinyl chloride to provide a water tight wear layer (Stanchfield par 0029). Wybo discloses that a core for a floor panel comprises polyvinyl chloride and fillers. It would have been obvious to one having ordinary skill in the art at the time of invention to use polyvinyl chloride for the wear layer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin,
227 F.2d 197, 125 USPQ 416 (CCPA 1960). Moreover, it would have been obvious to one having ordinary skill in the art at the time of invention to have a groove vertical extension of about one third of the thickness of the core, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. When one of ordinary skill would recognize the known effect attributed to a claimed parameter, then it is logical to conclude that changes to that parameter produce expected results. In this case, it is expected that increasing or decreasing the groove’s vertical extension will affect the flexibility of the floor panel.
Regarding claim 40, Wybo discloses floor panels comprising a plastic wear layer 21 and one or several plastic core layers 2, the plastic wear layer and the one or several plastic core layers comprising a plastic material (col 5, ln 58-62), wherein one plastic core layer of the one or several plastic core layers comprises several essentially vertical flexing grooves 44, the essentially vertical flexing grooves being formed at a rear side of the one plastic core layer, wherein opposing surfaces of each of the several essentially vertical flexing grooves diverge along a vertical direction toward the rear side of the one plastic layer, wherein said one or several plastic core layers comprise polyvinyl chloride and fillers (Wybo col 
Wybo does not expressly disclose that said plastic wear layer comprises polyvinyl chloride or a vertical extension of 0.333T (i.e. about one third of the thickness of the core).


Response to Arguments
Applicant’s arguments with respect to claim(s) 39 and 40 have been considered but are moot because the new ground of rejection does not rely on the new combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Terminal Disclaimer
The terminal disclaimer filed on 08/28/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patents:
10,669,724
10,066,400
  9,758,972
has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 21-37 are allowed.
The claims are allowable for the reason set forth in page 9 of the Non-Final Rejection dated 03/29/2021. Claim 38 which was previously indicated as allowable has been incorporated into claim 21.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE T CAJILIG/Primary Examiner, Art Unit 3633